Citation Nr: 1509941	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the RO. The Board remanded the claim in September 2013 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.  

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

A bilateral hearing loss disability was not manifest during service or within one year of separation.  Bilateral sensorineural hearing loss disability is not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by letter sent to the Veteran in May 2011. The claim was last adjudicated in October 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and more importantly the medical opinion obtained in October 2013 are adequate with regard to the issue on appeal, as the October 2013 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in September 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examination to evaluate the nature and etiology of his claimed bilateral hearing loss disability. Here, the audiologist offered an opinion in October 2013 that addresses the etiology of his bilateral hearing loss disability with due consideration given to the Veteran's reported history and contention. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The Veteran asserts that noise exposure in service caused his bilateral hearing loss disability.

The Veteran's March 1968 enlistment examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
-5
/
20
LEFT
0
5
0
/
10
 
A November 1968 examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
/
10
LEFT
0
0
0
/
5


The March 1970 separation examination on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
/
5
LEFT
5
5
5
/
5
 
Thus, the service treatment records show no complaints or findings of hearing loss disability.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The report of November 2011 VA examination reflects the Veteran's report of noise exposure in service, specifically from throwing hand grenades. He reported that his hearing loss caused some frustration from constantly having to have things repeated. He indicated that the severity of his hearing loss was getting worse all the time. On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
20
35
50
40
LEFT
15
25
35
55
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 90 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. The diagnosis was sensorineural hearing loss for the ears, bilaterally. The audiologist indicated that an opinion as to etiology of the hearing loss disability could not be offered without resort to speculation. In this regard, the audiologist explained that audiometric data from enlistment and separation examinations indicated that the Veteran had normal hearing sensitivity at exit from active military service. However the Veteran reported significant noise exposure during his active military service. 

In a February 2012 addendum the audiologist explained that a review of the data showed that the Veteran had very normal hearing upon entering active service and had a slight decline noted when he separated. The audiologist commented that the Veteran's current hearing loss was a progression of that hearing loss in the higher frequencies consistent with additional noise exposure over the 24 years as a fork lift driver and occasional hunter.

In a subsequent February 2012 addendum the audiologist noted that the Veteran's noise exposure was reported to have begun while in the military. The audiologist commented that the hearing loss recorded during the examination in 2011 represented a progression of the loss. However, the audiologist explained that the degree of hearing loss caused by military service could not be determined without resorting to speculation because the medical records reviewed did not suggest the presence of any hearing loss. Thus, the audiologist concluded that the assumption was made that some of the hearing loss was attributable to post-military noise exposure.

The report of October 2013 VA examination documents that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
30
45
30
LEFT
10
20
30
60
55

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. The diagnosis was sensorineural hearing loss for the ears, bilaterally. The audiologist noted that hearing thresholds at the time of separation were within normal limits. The audiologist explained that according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, "a noise induced hearing loss will not progress once noise exposure is stopped". Thus, the audiologist opined that the Veteran's current bilateral hearing loss disability was less likely than not related to hazardous noise exposure caused by his military service.

Given its review of the record, the Board finds that service connection for a bilateral hearing loss disability is not warranted.  While the Veteran contends that his current bilateral hearing loss disability is due to noise exposure incurred in service, the Board points out that the more probative opinion concludes that it is less likely that there exists a relationship, or nexus, between the current bilateral hearing loss disability and the Veteran's active service.  Furthermore there are no complaints of a bilateral hearing loss disability until many years after service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board is aware of the February 2012 addendum in which the audiologist commented that the hearing loss recorded on examination in 2011 represented a progression of hearing loss from noise exposure reported to have begun in service. To the extent this addendum represents evidence in favor of the claim the Board is affording it little probative value because it appears to be based on a history provided by the Veteran. LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value). Further to that point, the audiologist by her own admission noted the medical records reviewed did not suggest the presence of any hearing loss during service. Additionally, in the February 2012 addendum, the audiologist also seems to suggest that the Veteran's current hearing loss disability was the result of noise exposure from a 24-year history as a fork lift driver and occasional hunter. Thus, to the extent that the February 2012 addendum can be viewed as positive evidence supporting the Veteran's claim, it is speculative at best and conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). Accordingly, the February 2012 addendum opinion, to the extent that it is in favor of the Veteran's claim, is afforded little probative value.

Here, the Board finds that the more probative opinion is the opinion offered by the VA audiologist in October 2013. The Board reiterates that the VA audiologist accepted as fact that the Veteran experienced noise exposure during service but still opined that the Veteran's current bilateral hearing loss disability was less likely than not related to hazardous noise exposure caused by his military service. The audiologist explained that according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, "a noise induced hearing loss will not progress once noise exposure is stopped". The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in April 2014. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Additionally, there is no evidence of a bilateral sensorineural hearing loss in service.  To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  No examiner in service, or since, has established chronicity or an underlying chronic disease process in service.  In sum, characteristic manifestations sufficient to identify the disease (bilateral sensorineural hearing loss) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of sensorineural hearing loss disability within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting these claims is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that he had noise exposure during service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board finds his assertions to be credible. However, in this case, the Board finds the opinion offered by the VA examiner in October 2013 to be more probative. The audiologist is a medical professional who reviewed the claims file, considered the reported history and provided research to support the conclusion. The audiologist used her expertise in reviewing the facts of this case and determined that the current bilateral sensorineural hearing loss disability was unrelated to noise exposure incurred during the Veteran's period of service. It is clear that the examiner fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's current bilateral sensorineural hearing loss disability was related to causes other than service. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a bilateral hearing loss disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


